ANDERSON, Circuit Judge,
concurring, in which BLACK, Circuit Judge, joins:
I concur and join most of the opinion of Judge Barkett. The parties were asked to brief two issues for the en banc court: first, does federal law give state commissions, like the Georgia Public Service Commission (“GPSC”), the authority to resolve disputes between telecommunications carriers regarding the interpretation of the contractual terms of an interconnection agreement that has already been approved pursuant to 47 U.S.C. § 252(e); and, second, if not, does Georgia law give the GPSC this authority.
With respect to the first issue, I agree with Judge Barkett that the most plausible reading of the federal statute is that it contemplates that GPSC not only has the expressly stated authority to approve or reject the interconnection agreement at issue here, but also has the implicit authority to interpret the agreement after it has already been approved. I agree with Judge Barkett. that it would make little sense to grant the obvious authority to interpret the agreement in connection with the approval thereof, but then deny the authority to later implement and enforce same and resolve disputes as to the original interpretation. In so holding, we are joining the numerous circuit courts of appeal discussed by Judge Barkett, and providing appropriate deference to the Federal Communications Commission (“FCC”). See In re Starpower Communications, 15 FCC Red. 11277, 11279, ¶6, 2000 WL 767701 (2000). Having thus resolved that GPSC has authority pursuant to the federal statute, I need not address the second issue briefed by the parties en banc, whether or not such authority might also have been provided by state law.
I also agree with Judge Barkett that the district court had jurisdiction pursuant to 28 U.S.C. § 1331 to entertain BellSouth’s claim in the instant case.1 I agree with Judge Barkett that BellSouth’s claim is precisely the same as that presented by Verizon, with respect to which the Supreme Court held that the district court had jurisdiction under 28 U.S.C. § 1331. In both cases, the dispute between the parties revolved around whether or not the incumbent local exchange carrier (“ILEC”) (Verizon in the Supreme Court case and BellSouth here) was required to pay reciprocal compensation to a competitive local exchange carrier (“CLEC”) with respect to calls to local access numbers of internet service providers (“ISPs”). In both cases, *1280the interconnection agreement between the two parties was one which had been voluntarily negotiated.2 In both cases, the public service commission had originally approved the interconnection agreement at an earlier time, and the dispute arose later. In both, the dispute was presented to the state agency which rendered its determination resolving the dispute. In both cases, the decision of the public service commission was challenged in federal district court. Thus, the dispute at issue in the instant case is factually identical to that in Verizon, and the posture of the claim before the district court is the same.
BellSouth’s claim in the instant case is that the GPSC order is inconsistent with the Act and its implementing regulations. BellSouth’s claim is indistinguishable from that asserted by Verizon in the Supreme Court case. Verizon had taken the position that “it would no longer pay reciprocal compensation for telephone calls made by Verizon’s customers to the local access numbers of internet providers (‘ISPs’), claiming that ISP traffic was not ‘local traffic’ subject to the reciprocal compensation agreement.” Id. at 1757. After Maryland’s Public Service Commission ruled against it, Verizon filed a complaint in the district court challenging the Public Service Commission’s order, and claiming “that the determination that Verizon must pay reciprocal compensation ... for ISP traffic violated the 1996 Act, and the FCC ruling.” Id. BellSouth’s claim is identical. Like Verizon, BellSouth claims that the GPSC order here, construing ISP calls as “local” and requiring BellSouth to pay reciprocal compensation, violates the Act and its implementing regulations. As in Verizon, BellSouth relies upon the FCC ruling characterizing such ISP traffic as non-local. The instant case being indistinguishable from Verizon with respect to the § 1331 jurisdictional issue, I readily conclude that the district court had original jurisdiction of BellSouth’s claim pursuant to § 1331.3
*1281Although the jurisdictional issue can begin and end with Verizon, it is appropriate to note, as Judge Barkett does, that § 1331 jurisdiction requires only an arguable federal claim, that is, one which is not wholly insubstantial and frivolous. A concise summary of BellSouth’s federal question argument illustrates why the Court in Verizon found that the claim was not frivolous and that there was § 1331 jurisdiction. BellSouth’s several reasons for finding federal question jurisdiction follow.
First, BellSouth points out that the interconnection agreement at issue here was mandated by federal statute. 47 U.S.C. § 251(b)(5).
Second, the federal statute mandates that it be nondiscriminatory. 47 U.S.C. § 252(e)(2)(A)(i). This means that the terms of the agreement must be available to all carriers, similar to a tariff.
Third, the statute mandates that the terms of the agreement must be consistent with the public interest, convenience and necessity. 47 U.S.C. § 252(e)(2)(A)(ii). BellSouth implicitly suggests that this provision probably adopts and perhaps federalizes well-established state standards.
Fourth, in addition as a practical matter, even a voluntarily negotiated agreement, as here, is cabined by the obvious recognition that the parties to the agreement had to agree within the parameters fixed by the federal standards set out in 47 U.S.C. §§ 251 and 252. BellSouth reasons that the negotiating parties obviously know that if they do not agree, such standards will be imposed. Section 252(b). Thus, the parties know that they cannot deviate significantly from all of the federally imposed standards. Accordingly, BellSouth argues that significant nondiscriminatory and public convenience standards are absolutely mandatory, and that the rest of the federal standards, including the pricing standards of § 252(d), are as a practical matter “coerced” by the federal statute into such agreements.
Fifth, and significant in light of the particular matter at issue — whether ISP calls are “local telecommunications traffic”— BellSouth points out that the definition of “local telecommunications traffic” is set out in regulations promulgated by the FCC. 47 C.F.R. § 51.701(b). BellSouth argues that the construction of that federal definition presents a federal question.
Sixth, further with respect to the particular matter at issue, BellSouth argues that the FCC has ruled that ISP calls, such as the ones at issue here, are interstate rather than local in nature, and therefore not governed by the reciprocal compensation provision of § 251(b)(5). See Implementation of the Local Competition Provisions in the Telecommunications Act of 1996, Inter-Carrier Compensation for ISP-*1282Bound Traffic, 14 FCC Rcd 3689, 1999 WL 98037 (1999) (applying an “end-to-end” analysis to exclude ISP calls from reach of § 251(b)(5) on theory that they are indeed not “local”), vacated and remanded by Bell Atlantic Tel. Cos. v. F.C.C., 206 F.3d 1, 5, 8 (D.C.Cir.2000), reinstated on remand by 16 FCC Rcd 9151, 2001 WL 455869 (2001) (FCC determining that it was authorized under § 251(g) to “carve out” ISP calls from § 251(b)(5)’s reciprocal compensation provision and establish a “bill and keep” system), remanded by WorldCom, Inc. v. F.C.C., 288 F.3d 429, 434 (D.C.Cir.2002) (remanding because it rejected the FCC’s rebanee on § 251(g), but stating that it is likely that the FCC has authority from some other source to elect the system set forth in the remand order). BellSouth notes that the GSPC in its consideration of these issues and almost every other court have always looked to the FCC rulings in ascertaining the meaning of such terms of art which obviously fall squarely within the core concerns of the agency’s expertise.
Seventh, the Supreme Court in Verizon, indicated in dicta that § 252(e)(6)4 may not be a simple procedural device setting forth federal court subject-matter jurisdiction to review state commissions decisions, but rather “reads like the conferral of a private right of action.” 122 S.Ct. at 1759. If a federal statute creates a private cause of action, there would clearly be a federal question.
Finally, BeUSouth argues that the interconnection agreement at issue here should not be considered an ordinary commercial contract because it reaby constitutes a kind of federally mandated agreement,5 similar in many ways to a tariff, and points to cases holding that the interpretation of such federally mandated agreements raise issues of federal law. See Thurston Motor Lines, Inc. v. Jordan K. Rand, Ltd., 460 U.S. 533, 534, 103 S.Ct. 1343, 1343, 75 L.Ed.2d 260 (1983) (notwithstanding that the dispute involves a simple contract collection, the duty and obbgation to pay grows out of and is dependent upon the federal act mandating the agreement between the parties); Louisville & N.R.R. v. Rice, 247 U.S. 201, 202-03, 38 S.Ct. 429, 429, 62 L.Ed. 1071 (1918); Western Union Int’l v. Data Dev., 41 F.3d 1494, 1496 (11th Cir.1995) (same with respect to a suit to collect payment of a tariff under the Communications Act of 1934).6
Considering BellSouth’s arguments,7 as summarized above, I cannot conclude that *1283BellSouth makes a merely frivolous claim that the issue before us presents a federal question. Indeed, as explained above, the Supreme Court in Verizon so held.
In sum, I conclude that the GPSC had authority to entertain this case, and that the district court had jurisdiction under 28 U.S.C. § 1331 to entertain the claim presented by BellSouth.8 Like Judge Bark-ett, I would refer other issues to a panel.

. Because there is § 1331 jurisdiction, I would not address whether there may also be jurisdiction under 47 U.S.C. § 252(e)(6). To the same effect, see Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 122 S.Ct. 1753, 1758, 152 L.Ed.2d 871 (2002).


. No party suggests that there is any difference in the language or substance of the interconnection agreement in the two cases that would affect the resolution of this case.


. Judge Tjoflat's comprehensive and forceful opinion deserves comment. Whatever the merit of Judge Tjoflat’s position, I respectfully suggest that it is not consistent with Verizon. In attempting to distinguish BellSouth’s claim from that of Verizon, Judge Tjoflat draws a distinction between an argument that the agency order is preempted by a federal statute, on the one hand, and on the other hand, an argument that the agency order violated the statute and its implementing regulations. Judge Tjoflat posits that Verizon held there was § 1331 jurisdiction over the former, but not the latter. I respectfully submit that this attempt to parse the language of the Verizon opinion is not consistent with the opinion itself. Rather, Justice Scalia’s opinion equates the argument that the agency order violated the Act and the FCC ruling, with the argument that the order was preempted by federal statute.
Verizon alleged in its complaint that the Commission violated the Act and the FCC ruling when it ordered payment of reciprocal compensation for ISP-bound calls. Verizon sought a declaratory judgment that the Commission's order was unlawful, and an injunction prohibiting its enforcement. We have no doubt that federal courts have jurisdiction under § 1331 to entertain such a suit. Verizon seeks relief from the Commission's order "on the ground that such regulation is pre-empted by a federal statute which, by virtue of the Supremacy Clause of the Constitution must prevail," and its claim "thus presents a federal question which the federal courts have jurisdiction under 28 U.S.C. § 1331 to resolve.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96 n. 14, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983).
Id. at 1758. The Court first states Verizon's claim as being that the order "violated the Act and the FCC ruling,” and with respect to that claim the Court stated: "We have no doubt that federal courts have jurisdiction under § 1331 to entertain such a suit.” Then the Court apparently restates the same claim in *1281terms of preemption. Respectfully, I do not believe that the Fourth Circuit on remand from the Supreme Court opinion in Verizon would feel free to parse the holding of the Supreme Court as suggested by Judge Tjoflat. Like Verizon, BellSouth in the instant case claims that the Public Service Commission order violates the Act and its implementing regulations and rulings, the same claim asserted by Verizon in the Supreme Court.
Judge Tjoflat also expresses concern that all state public service commission decisions affecting interconnection agreements will be deemed federal questions and will flood the federal courts. I would not address such other claims; I would address only the claim asserted by BellSouth here, which I submit is the same claim presented by Verizon to the Supreme Court. Incidentally, I note that BellSouth never asserts in its briefs on appeal a state law contract claim. Indeed, BellSouth notes that the district court in an “alternative holding" did address a state contract law issue, but BellSouth argues only that such issue is irrelevant because the contract is governed by federal law and the FCC rulings. Thus, the potential claim — a pure state law claim — that concerns Judge Tjoflat has not been argued and is not before us.


. Section 252(e)(6) provides: "In any case in which a State commission makes a determination under this section, any party aggrieved by such determination may bring an action in an appropriate Federal district court to determine whether the agreement or statement meets the requirements of §§ 251 and 252."


. BellSouth points out that federal law requires of BellSouth the following with respect to the interconnection agreements: (1) to negotiate these agreements to discharge their obligations under the federal act; (2) to enter into good-faith negotiations with a CLEC against its wishes and indeed, even if state law would otherwise prohibit such inter-carrier negotiations and agreements; (3) to agree within the minimum terms subject to governmental approval; (4) to publicly file the agreements; (5) to make the same terms and conditions available to any requesting CLEC; and (6) to provide service in accordance with an approved agreement.


. Bell South distinguishes Jackson Transit Auth. v. Local Division 1285, 457 U.S. 15, 24, 102 S.Ct. 2202, 72 L.Ed.2d 639 (1982), as a case in which there was a clear congressional intent that the contract was to be "governed by state law applied in state courts.” Id. at 29, 102 S.Ct. at 2210.


. Perhaps the best judicial expression of Bell-South's arguments appears in Southwestern Bell Tel. v. Connect Communications Corp., 225 F.3d 942 (8th Cir.2000). Although the Eighth Circuit there holds the identical claim is subject to federal court jurisdiction pursuant to § 252(e)(6), its reasoning parallels Bell-South's argument that the claim presents a federal question over which district courts have original jurisdiction pursuant to § 1331.


. Because I conclude that the district court has original jurisdiction under 28 U.S.C. § 1331, I need not address whether or not there would have been supplemental jurisdiction under 28 U.S.C. § 1367 if BellSouth had also presented a pure state law claim.